In an action to recover damages for personal injuries the defendant Triboro Coach Corp. appeals from a judgment of the Supreme Court, Queens County, enteréd February 17, 1959, after a jury trial, in favor of plaintiffs against it. Judgment affirmed, with costs. No opinion. Beldoek, Acting P. J., Kleinfeld, Christ and Brennan, JJ., concur; Ughetta, J., dis*1046sents and votes to reverse the judgment and to dismiss the complaint, with the following memorandum: Plaintiff was injured when she fell while alighting, in broad daylight, from a bus stopped to discharge and take on passengers. As is usually necessary in New York City, the bus stopped at an angle and plaintiff was alighting from the rear door which was, at most, four feet from the curb. There was a slight depression measuring an inch or an inch and a half deep in the roadway. In getting off the bus plaintiff stepped into this depression and injured her knee. There is no evidence, however, that defendant Triboro had notice, actual or constructive of such depression. Nor is there evidence that plaintiff was in any way infirm or incapacitated, and no claim is made that there was any jerk or other motion of the bus after the doors had been opened and while plaintiff was alighting. I discern no violation of the general rule that a carrier is bound simply to exercise ordinary care.